927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward J. MOORE, Appellant,v.Ann RUDIN, Mayor, City Hall, et al.
No. 90-5243.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1991.

APPEAL DISMISSED.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG, and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed November 29, 1990, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED, on the court's own motion, that the appeal be dismissed.  Moore's notice of appeal was filed out of time.  See Fed.R.App.P. 4(a).  The court declines to remand the record to the district court for a determination of whether excusable neglect or good cause exists to extend the notice of appeal filing date because a review of Moore's complaint, even liberally construed, indicates that appellant could not prevail on the facts alleged in his complaint.    See generally Baker v. United States Parole Commission, 916 F.2d 725 (D.C.Cir.1990).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.